Section 4651, R.L. 1935, upon which this action is based,
provides that "a husband * * * shall be bound to maintain,
provide for and support his wife during marriage, in the same
style and manner in which he supports himself; and shall be
liable for all the debts contracted by
 *Page 710 
his wife for necessaries for herself or family during marriage."
There are certain statutory exceptions to the foregoing which
have no application to this case.
  Plaintiffs' statement of their cause of action, being very
brief, is set out in full as follows: "That heretofore and on or
about to-wit: the 15th day of each and every month beginning with
the month of September, 1934, to and including the month of
October, 1936, one Emma Chung being then and there, and at all
times the legal wife of defendant, contracted a debt with
plaintiffs for necessaries for herself, the said Emma Chung,
which necessaries consisted of food, clothing, and shelter, in
the total sum of $875.00."
  After setting forth two other causes of action upon which no
evidence was offered the complaint alleged as to all three causes
of action the following: "That for each of the items defendant is
liable under the provisions of Section 4651 of the Revised Laws
of Hawaii, 1935."
  Defendant answered with a general denial and notice that he
would rely upon the defenses of release, no consideration and
payment.
  At the trial, jury waived, defendant's wife and one of the
plaintiffs were the only witnesses to testify in behalf of the
plaintiffs. The defendant offered no evidence. Mrs. Chung
testified that on September 15, 1934, she went to live with her
two sisters, the plaintiffs; that her husband was then living at
Lanai City; that because she did not have any money she made an
arrangement with her sisters to supply her with food, clothing
and shelter, which they did up to the time this suit was filed;
that the arrangement was that their pay would be $35 per month
and that they would look to her husband for their pay, that is,
her husband would pay her and she would pay plaintiffs; that her
husband never paid her and she had not paid plaintiffs. The only
evidence having any bearing on the question of
 *Page 711 
whether or not Mrs. Chung was justified in living separate and
apart from her husband or whether or not her husband had refused
to support her is the evidence of Mrs. Chung, who testified as
follows: "Q Where was your husband living at that time [September
15, 1934]? A Lanai City. * * * Q How did it come that you went to
live with your sisters in October if your husband's home was at
Lanai City? A He asked me to move up. Q Did you want to move up?
A No."
  The evidence of Martha Ing, one of the plaintiffs, adds nothing
material to the evidence of Mrs. Chung.
  The decision, being very brief, is also set out in full. It is
as follows: "The plaintiffs having adduced their evidence, and
the defendant having offered no evidence, I find from the
evidence, that on or about the 15th day of September, 1934
plaintiffs agreed with defendant's wife to supply her with the
necessaries of life for $35.00 per month being the agreed
reasonable value thereof, and that they did so each and every
month thereafter, to and including the 15th day of October, 1936;
and that there is now due from defendant to plaintiffs by reason
of the facts testified to, the sum of $875.00, for which amount,
together with costs, interest and attorney's commissions judgment
will be entered."
  Defendant in due time excepted to the decision and to the
judgment entered in accordance therewith and the case is here
presented on his bill of exceptions.
  Defendant asserts that plaintiffs have failed to either allege
or prove that he failed, neglected or refused to provide his wife
with suitable support and that said failure is fatal to their
right to recover of him. He relies almost entirely on Wilson v.
Hopper, 34 Haw. 423, where it was by this court held that the
absence of an averment that defendant had failed, neglected or
refused to provide his wife with suitable support is a fatal
deficiency. In that
 *Page 712 
case the sufficiency of the complaint was attacked by demurrer
which was overruled and on appeal it was held that the demurrer
should have been sustained because of a failure to allege the
failure, neglect or refusal of the husband to support his wife.
Plaintiffs counter with the argument that this case is
distinguished from Wilson v. Hopper, supra, in that this case
is brought under that part of the statute which makes a husband
liable for debts contracted by his wife for necessaries for
herself during marriage whereas in Wilson v. Hopper, supra,
the case was brought under that part of the statute which
requires a husband to support his wife during marriage in the
same style and manner in which he supports himself.
  We think, however, that said cases cannot be so distinguished.
In our opinion plaintiffs misconceive the purposes of the
statute. But one cause of action is granted and that is upon
debts contracted by the wife for necessaries for herself and
family during marriage. The provision that "the husband * * *
shall be bound to maintain * * * his wife during marriage" refers
merely to the legal duty imposed by the statute upon the husband.
There is therefore only one basis of liability of a husband for
necessaries furnished to his wife and that is for debts
contracted by her for such necessaries upon the credit of her
husband, in which event the rule of "enforced agency" or "agency
by necessity" is applied unless the wife has, by her conduct,
forfeited her right to support by her husband. (1 Williston,
Contracts [Rev. ed.], § 270, p. 778; 1 Schouler, Marriage,
Divorce, Separation and Domestic Relations [6th ed.], § 84, p.
106; Peaks v. Mayhew, 94 Me. 571; Benjamin v. Dockham,
134 Mass. 418; Fisher v. Drew, 247 Mass. 178; Mayhew v.
Thayer, 8 Gray's 172.)
  Actual living together is not essential to invest the wife with
authority to purchase necessaries on her husband's credit but if
they are living apart the burden is upon the
 *Page 713 
plaintiff, who seeks to recover for necessaries furnished the
wife with knowledge of the separation, to show that they either
lived apart by mutual consent or that the separation was
occasioned by the fault or misconduct of the husband. (Peaks v.
Mayhew, supra.)
  The rules established by the above cases have been followed by
this court in the following cases: In Forrester v. Hurtt,
18 Haw. 215, 216, the court used the following language: "A husband
is bound to support his wife, and, if he refuses to do so, one
who furnishes necessaries to the wife on the credit of the
husband may recover from him the reasonable value thereof. But
where the husband and wife are living separate and apart, one
furnishes necessaries to the wife at his peril and must show,
among other things, in order to recover, that the wife was in
need of the necessaries, that the husband failed to supply her
with them, and that she had authority to bind her husband, that
is, that she was justified in living apart from her husband." The
above language was quoted with approval in Vivas v.
Kauhimahu, 19 Haw. 463. In Andrews v. Whitney, 21 Haw. 264,
this court again cited Forrester v. Hurtt, supra, for the
proposition that a wife forfeits her right to support by her
husband if she lives apart from him without just cause. In
Kekoa v. Borden, 5 Haw. 23, it is said that "where the
husband and wife are living apart, the burden is on the plaintiff
to show that the husband has refused his wife proper support at
home, or he cannot recover." In Dole v. Gear, 14 Haw. 554,
the rule is supported in the following language: "Both at common
law and under our statute (Civ. L., § 1890) a husband is in
general bound to support his wife in the style in which he
supports himself. The remedy at law for a neglect of this duty is
for the wife to purchase necessaries on her husband's credit and
then for those who furnish such necessaries to sue the husband
for their reasonable value. In order to recover they must prove
 *Page 714 
not only the reasonable value of the goods but also that the
goods were necessary and that the wife was justified in living
apart from her husband."
  The evidence of Mrs. Chung is to the effect that her husband
failed to supply her with funds to pay for the support furnished
her by plaintiffs and that she had no money with which to pay
them. There was, however, no direct allegation in the complaint
of a failure, neglect or refusal of the husband to furnish his
wife with the necessaries which she purchased on his credit. The
merits of a demurrer on that ground need not be considered for
the defendant interposed no demurrer.
  There having been no demurrer to the complaint or objection to
the evidence relied upon to establish facts which it is argued
should have been alleged, it is argued that whatever defects
there may be in the complaint are cured by the judgment. In
Notley v. Notley, 23 Haw. 724, 736, the bill only
inferentially alleged one of the essentials of the cause of
action declared upon. No demurrer was interposed and much
evidence was admitted, without objection, tending to prove the
fact defectively pleaded. This court held that the defect in the
pleadings was thereby cured. In County of Hawaii v. Purdy,
22 Haw. 272, 286, it is pointed out that the above rule applies
where the evidence is admitted without objection to prove a fact
imperfectly pleaded but that no such result follows where the
evidence is objected to when offered. The court further pointed
out that in some cases this rule is held to apply only to the
introduction of evidence to prove facts defectively alleged but
not wholly wanting while other cases allow the proof of material
facts, which are entirely omitted from the pleading, to cure such
omission. In Nanie v. Namea, 3 Haw. 628, the declaration
failed to allege the character of plaintiff's title but its
character could be implied from other allegations. The
declaration was held
 *Page 715 
to have been aided by the verdict. In all of the above cases an
essential fact was defectively alleged but was not wholly wanting
and this court, in the last-mentioned case, supports the rule
that a pleading which wholly fails to allege an essential fact is
not aided by verdict and likewise supports the rule that a
pleading which defectively or imperfectly alleges an essential
fact is aided by verdict.
  Plaintiffs rely upon the judgment to supply any deficiency in
the pleading and upon the evidence above quoted to establish that
Mrs. Chung was justified in living separate and apart from her
husband and therefore still capable of binding him to pay for
necessaries furnished her.
  In the case at bar the complaint, after alleging that
defendant's wife contracted a debt with plaintiffs for
necessaries for herself, further alleged that the defendant is
liable therefor under the provisions of section 4651. The
allegation that the defendant is liable under the provisions of
section 4651 is a very imperfect method of pleading an essential
fact but is sufficient in the absence of demurrer when aided by
the evidence received without objection and a decision based
thereon. The evidence above alluded to was admitted without
objection and the court, in its written decision, after finding
that the plaintiffs agreed to and did furnish the defendant's
wife with the necessaries of life for $35 per month, the agreed
reasonable value thereof, concluded that by reason of the facts
testified to the defendant is liable. While we must say that it
would have been much more satisfactory had the court made a
specific finding of fact based on the evidence tending to
establish the fact that Mrs. Chung was living with her sisters,
the plaintiffs, with her husband's consent, since said evidence
is not controverted, if it is capable of establishing that fact
the finding for the plaintiffs imports a finding of all
subsidiary facts necessary to that conclusion. (Fisher v.
Drew, supra.) The evidence relied upon is far
 *Page 716 
from being as explicit as is desirable but is capable of the
construction claimed for it by the plaintiffs. Counsel for
plaintiffs placed that construction upon it in his brief and in
the reply brief of counsel for defendant that construction is not
challenged. We think, therefore, that said evidence must be
considered as though the ultimate fact had been properly alleged.
  In Forrester v. Hurtt, supra, the wife was living apart
from her husband with his consent and he undertook to avoid
liability by showing that the separation was the fault of the
wife in making false accusations against him. This court,
however, held that such conduct not being sufficient to entitle
him to a decree of divorce or separation from his wife, his
consent to the separation constituted just cause for her living
apart from him and made him liable for necessaries furnished his
wife. The evidence in this case is to the effect that defendant
requested his wife to go and live with her sisters and that
although she did not want to do so she complied with his wishes.
Our conclusion is that the evidence established that Mrs. Chung
was justified in living apart from her husband, which brings the
case within the rule of the adjudicated cases herein referred to.
  The exception is therefore overruled.